U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 February 4, 2008 Via Edgar Transmission U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Re: Brandes Investment Trust (the “Trust”) File Nos.: 033-81396 and 811-08614 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Brandes Institutional International Equity Fund and Brandes Separately Managed Account Reserve Trust, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from the forms of Prospectus and Statement of Additional Information contained in the most recent amendment to the Trust’s Registration Statement (i.e. Post-Effective Amendment No. 26 to the Trust’s Registration Statement on Form N-1A).Post-Effective Amendment No. 26 was filed electronically via EDGAR on January 31, 2007. If you have any questions or require further information, do not hesitate to contact the undersigned at (414)765-5366. Sincerely, /s/ Edward Paz Edward Paz, Esq. For US BANCORP FUND SERVICES, LLC
